PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cao et al.
Application No. 16/388,641
Filed: April 18, 2019
Attorney Docket No. 012570_00006_PRV_UTL
For: METHOD AND APPARATUS FOR MANAGING LARGE AREA LIGHTING
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 5, 2021, to revive the above-identified application.

The petition is GRANTED.

The two-month period for filing an appeal brief under 37 CFR 41.37 (accompanied by the fee required by 37 CFR 41.20(b)), runs from the date of this decision.

The application became abandoned for failure to timely reply within the meaning of 37 CFR 1.113 to the final Office action, mailed February 4, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on August 5, 2021, by operation of law. A Notice of Abandonment has not been mailed.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Notice of Appeal and fee; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.  

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988). Since the $740 extension of time fee submitted on August 5, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to ~state either petitioner’s deposit account or the credit card. 


Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. Telephone inquiries concerning the status or examination of this application should be directed to the Technology Center at their customer service line (571) 272-2815.


/APRIL M WISE/Paralegal Specialist, Office of Petitions